DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by John Mattingly on March 11, 2021.

The application has been amended as follows: 
1.    (Currently Amended) A method of operation of a gas sensor having a layered body that is formed by stacking a plurality of oxygen ion- conductive solid electrolyte layers, and that includes a measurement-object gas flowing portion, a reference electrode that is formed inside of the layered body, a measurement electrode provided on an inner peripheral surface of the measurement-object gas flowing portion, a measurement-object gas side electrode provided in a region of the layered body, a reference gas introducing portion, and a reference gas regulating device, comprising the steps of: 
introducing and flowing a measurement-object gas in the measurement-object gas flowing portion; 
introducing a reference gas to the reference electrode, the reference gas being used as a standard for detection of a specific gas concentration in the measurement-object gas; 

introducing the reference gas to a periphery of the reference electrode via the reference gas introducing portion; 
applying a control voltage that is repetitively set in an on state and in an off state between the reference electrode and the measurement-object gas side electrode to pump in oxygen to the periphery of the reference electrode such that a voltage Vref between the reference electrode and the measurement-object gas side electrode reaches a voltage Vrefmax in the on state and then decreases to a voltage Vrefmin in the off state following the on state; and 
detecting the specific gas concentration in the measurement-object gas on the basis of a voltage difference between the reference electrode and the measurement electrode, wherein the voltage difference is determined when the control voltage is applied in the off state and the voltage Vref decreases a predetermined amount from Vrefmax in the off state[[.]],
wherein a first period during which the voltage Vref is 90% or more of the voltage Vrefmax is determined as a first length of time T1 [msec], and a second period T2 is determined during the off state from when the voltage potential Vref falls below approximately 10% of Vrefmax to when the voltage potential Vref starts to rise again in the on state, and the following Formula (1) is satisfied, 
Tf ≤ T2 (1) 

REASONS FOR ALLOWANCE
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is deemed novel and non-obvious over the prior art of record drawn to apparatus and method of using the apparatus as instantly claimed.  The limitation “detecting the specific gas concentration in the measurement-object gas on the basis of a voltage difference between the reference electrode and the measurement electrode, wherein the voltage difference is determined when the control voltage is applied in the off state and the voltage Vref decreases a predetermined amount from Vrefmax in the off state, wherein a first period during which the voltage Vref is 90% or more of the voltage Vrefmax is determined as a first length of time T1 [msec], and a second period T2 is determined during the off state from when the voltage potential Vref falls below approximately 10% of Vrefmax to when the voltage potential Vref starts to rise again in the on state, and the following Formula (1) is satisfied, Tf ≤ T2 (1) where a period Tf [msec] is determined as a fall time during the off state in which the voltage potential Vref falls from 90% of the voltage Vrefmax to approximately 10% of Vrefmax” in claim 1 is not obvious over the prior art.  The pertinent art, Sekiya (U.S. Patent Pub. 2015/0276659) teaches a gas sensor (Fig. 1-2; [0024] line 3) comprising a layered body (Fig. 2; [0031] lines 1-2: sensor element 101), a reference electrode (Fig. 2; [0036] lines 6-7: reference electrode 42), a measurement electrode (Fig. 2; [0055] lines 4-5: .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                       

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795